Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
 

Response to Amendment
The examiner is in receipt of applicant’s response to office action mailed 12/15/2020, which was received 5/6/2021. Acknowledgement is made to the amendment to claims 10,11,20 and 22 and the addition of claim 27-29. Applicant’s remarks and amendment have been carefully considered and were persuasive, however, after further search and consideration the following new ground of rejection is provided below that was necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10,11,20,26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US PG PUB 20160109954) in view of Cook (US PG PUB 20110288938).

In regards to claim 10, Harris discloses a commodity experience system, comprising: a mobile terminal configured to be carried by a shopper; an e-commerce platform system in communication with the mobile device (Harris, FIG 1C, “Merchant store”, para 0181, “merchant assistance platform…for shopping assistance”); and Harris teaches a commodity experience apparatus (Harris, para 0179, “AUGMENTED REALITY VISION DEVICE APPARATUSES, METHODS AND SYSTEMS (hereinafter "V-GLASSES" transform mobile device location coordinate information transmissions, real-time reality visual capturing, and mixed gesture capturing, via V-GLASSES components, into real-time behavior-sensitive product purchase related information, shopping purchase transaction notifications, and electronic receipts”), but does not specifically mention that the apparatus is residing within the retail store. However, Cook in the same field of endeavor teaches that the apparatus resides within a store (Cook, para 0005, self-assistance kiosk is places in a store near products for sale).  I would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Harris, including an apparatus in the retail store as is taught by Cook, since this will give a better device from which to view the product on a larger screen.  and comprising a display screen (Cook, para 0082, item 108, touch screen display) comprising; a commodity show shelf, the commodity show shelf being provided thereon with at least one displayed commodity for viewing by the shopper (Cook, FIH 1A, products are displayed on shelf 114), and a commodity identifier associated with each of the at least one displayed commodity (Cook, para 0082, RFID tags are associated with each product on the shelves), wherein: the mobile terminal is configured for manual scanning of the commodity identifier of a selected displayed commodity by the shopper  commodity experience apparatus includes a scanning device also configured for manual scanning of the commodity identifier of a selected displayed commodity by the shopper to acquire a purchase link and a virtual reality link of the displayed commodity on the display screen.(Cook, reader , FIG 1B item 118, para 0086, “Referring now to FIGS. 1 through 3, 6, 8, and 10 through 22, an interactive display system 100 is shown. The interactive display system 100 may include one or more shelving units for displaying a variety of products. The interactive display system 100 may also include a mirror (e.g., two-way mirror 106), a display 110, a screen (e.g., touch screen 108), an image capture device 126, a billboard 112, one or more antennas 116, one or more RFID tags 114, a receiver (e.g., an RFID reader 118), a computer 120, a picture 124, and a zone (e.g., a display zone 136; FIG. 1B), which are included for a shopper 122 to manipulate and/or view the features of one or more RFID tagged products 104. For example, the potential shopper 122 is attracted to the interactive display system 100 and as a result, desires to look at available products. The interactive display system may allow the shopper 122 to browse the product selection using a touch screen 108. The touch screen may show the shopper 122 which items were advertised on a billboard 112 and items featured in magazines, among other things. The touch screen may give the shopper 122 a number of options regarding the product, including trying on the product, getting more information about the product, requesting staff/personnel assistance, purchasing the product, and/or shipping the product. Also, the such that the shopper can purchase a selected commodity through either the commodity experience apparatus or the mobile terminal (Cook, para 0096, buy now Icon., Harris, para 0115, user may purchase item). 
In regards to claim 11, the combination of Harris and Cook teaches wherein: the commodity experience system further comprises a customer service center, with the customer service center being in communication with the commodity experience apparatus, the mobile terminal and the e-commerce platform system; and the customer service center is configured to facilitate real-time virtual communication between the shopper and an online service agent through the mobile terminal and the display screen: and the at least one displayed commodity comprises a plurality of sample products (Harris, para 0222, CSR is in communication with the customer as a shopping assistant avatar, Cook, FIG 1A, , stand contains samples Item 104, sample glasses for use with the display may be ordered and shipped to the shopper). 

In regards to claim 20, the combination of Harris and Cook teaches a commodity experience method, applicable to a commodity experience apparatus for a shopper, wherein: the commodity experience apparatus comprises an electronic display device and a commodity show shelf residing within a retail store (see response to claim 10); the electronic display device comprises a display screen and a scanning device; the commodity show shelf is provided thereon with (Harris, FIG 16C):
at least one displayed commodity for viewing by the shopper, wherein each of the at least one displayed commodity is a physical sample product in the store (see response to claim 11): and
a commodity identifier associated with each of the at least one displayed commodity: and
in response to scanning of the commodity identifier (see response to claim 10): and the method comprises:
using the scanning device, scanning the commodity identifier of the displayed commodity to obtain a purchase link and a virtual reality video link from the e-commerce platform for a corresponding product (see response to claim 10);
viewing product information through the virtual reality video link (Cook, 0097, Video clip of product is activated using the RFID tag of the product).
logging into the e-commerce platform system (Harris, para 0116, 0222, user logs into the system at store) according to the purchase link, 
viewing, through the display screen, commodity information of the selected product (Harris, para 0374, “while shopping through the store, may also scan 2407 items with the user's electronic device, in order to obtain more information about them, in order to add them to the user's cart, and/or the like”, (Cook, para 0097, Video clip of product is activated using the RFID tag of the product); and
receiving order information for the selected product at the display screen from the e-commerce platform system (see response to claim 10).

              In regards to claim 22, the combination of Harris and Cook teaches receiving a user operation for logging into the e-commerce platform system, and
using the purchase link (Harris, para 0223, users virtual; wallet is used to initiate the purchase transaction, Cook, para 0096, buy now button).

In response to claim 26, the combination of Harris and Cook teaches the commodity experience apparatus further comprises a voice communication device, and
the commodity experience apparatus is in communication with a customer service center; and
the method further comprises: realizing voice interaction with the customer service center, via the voice communication device (Harris, para 0222,0223, CSR communicates with user from a CSR device using voice communication, para 0429, user communicates with customer service via a kiosk, Cook, para 0102, “A speaker and/or a microphone may be utilized to allow a shopper 122 to talk directly with a sales associate from a shelving unit 102”).

In regards to claim 27, the combination of Harris and Cook teach the combination of voice communication device comprises a microphone and the commodity experience apparatus further comprises a sensor, with the sensor being configured to detect the presence of a shopper in proximity to the display screen, and the method further comprises: 
in response to detecting the shopper, generating (i) a visual message on the display screen, (ii) an audible message through the microphone, or (iii) both (Cook, para 
In regards to claim 28, the combination of Harris and Cook teach wherein the commodity experience apparatus defines a kiosk having:
a base,
a show shelf main body, a supporting frame, and
a storage shelf, with the show shelf main body and the storage shelf arranged on the base, and wherein:
the supporting frame resides on the show shelf main body; the device main body is arranged on the base; and the supporting frame is configured to support displayed commodities (Cook, FIG 1A).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US PG PUB 20160109954) in view of Cook (US PG PUB 20110288938) and further in view of Pinkus et al. (US PG PUB 20130054282).

In regards to claim 29, the combination of Harris and Cook teach the commodity experience apparatus comprises a camera; and interacting with a service agent, but does not specifically mention realizing image interaction with the customer service center, via the camera and the display screen. However, Pinkus in the same filed of endeavor teaches realizing image interaction with the customer service center, via the camera and the display screen (Pinkus, para 0023, the kiosk includes one or more cameras and/or microphones to permit visual contacts with customer service and 
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 10,11,20,22 and 26 on the merits have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Discussion or Prior Art
PG Pubs and Patents	

(i) US PG PUB 20160171512 to Buck teaches “a display monitoring system exchanges information with display sensors and responds to multiple display stakeholders based on conclusions drawn from the information (para 0003).
(ii) US PG PUB 20060184993 to Goldthwaite teaches “collecting and using data with a computing device for a smart closet. With respect to the present invention, a computing device processes information from the interaction of a user with an interactive device such as a mirror or display. Information is relayed to the user to 
(iii) US PG PUB 20190259090 to Zhao teaches “Techniques for providing a virtual item shopping environment are presented herein. Live video of a person walking past a display is captured using a camera. One or more items are selected from a database automatically by determining an item available for sale and selecting the item without intervention from the person. One or more data records representing one or more respective items are retrieved from a database. The items are presented on a display based on the data records representing the respective items. Presentation is perform by presenting live real-time video of the person walking past the display with an overlaid view of the item available for sale to provide an unrequested view of the item available for sale” (abstract).
(iv) US PG PUB 20080174682 to Faisman teaches “An intelligent imaging system, includes an image generator that projects multiple angle views of a user, a plurality of cameras for capturing a plurality of images of the user, an image processing unit, a style advisor, and a control mechanism” (abstract).
(v) US PG PUB 20070182555 to Walker teaches “An apparatus and method to detect consumer choices of products by use of RFID tags associated with a product and RFID readers to detect movement of the tag, which can initiate a presentation of relevant digital media based on the event and tag detected. The present invention is a new method of utilizing digital merchandising software, and RFID tags or other similar emitter identification tags as a potential input technology. The concept of the present invention can be considered a concept of "reverse RFID", where the RFID reader and supporting CPU keeps track of tags in proximity to the reader and then triggering events based on separation from reader (i.e. the RFID reader no longer detects the presence 

Non Patent Literature
	(vi) Ring teaches technology at a brick and mortar store includes electronic displays that allow the user to interact with products.
	(vii) Tyann teaches how Neiman Marcus is using store display technology to enhance the users’ retail experience.
	(viii) Stainer teaches the use of google glasses to peruse a shopping area and purchase products. Referenced in Tyann.
	(ix) Flock Associates LTD, this youtube video was referenced in Tyann article. Teaches how Burberry 121 department store uses electronic displays to provide customers with information related to products in proximity to the displays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 

"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625